DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
An information disclosure statement (IDS) is not submitted for this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (Pub. No. US 2011/0122039 A1) hereafter referred to as Baba.

Regarding claim 1, Baba discloses:
An antenna with pin header (See Fig. 1 – dipole antenna 1, feeder line 2), comprising: 

    PNG
    media_image1.png
    634
    495
    media_image1.png
    Greyscale

a substrate (See Fig. 1 – board 24); 
a feed point, disposed on the substrate (See Fig. 1 – feed point at the output of the high frequency module 3); 
a radiator, printed on the substrate and connected to the feed point (See Fig. 1 – feeder line 2); and 
a metallic pin header, penetrating through the radiator and the substrate; wherein the metallic pin header is connected to the feed point via the radiator, (See Fig. 1 – dipole antenna 1 connected to high frequency module 3 through the feeder line 2; [0062] – upper end of the feeder line (signal conductor) 2 is connected to the first radiation element 1a at a feeding point of the dipole antenna 1 and the lower end is connected to the high-frequency module 3),
whereby the radiator and the metallic pin header have a common feedline, and the metallic pin header enhances a gain pattern, in a direction which the metallic pin header points in, of the radiator (See Fig. 1 and [0088] – first radiation element 1a and the feeder line (signal conductor) 2 and the total length of the second radiation element 1b and the ground conductor (ground conductor 4a) corresponding to the feeder line (signal conductor) 2 is λ/4 of the low-band frequency fL. Thus, current distributions 8a and 8b of standing waves produced in both become zero at both ends of the first and second radiation elements 1a and 1b and become the maximum in 

Regarding claim 2, Baba discloses:
wherein the metallic pin header is perpendicular to the substrate (See Fig. 1 – antenna 1 is depicted perpendicular to substrate 24).

Regarding claim 3, Baba discloses:
wherein the metallic pin header is disposed at one end, most away from the feed point, of the radiator (See Fig. 1 – depicting antenna 1 “pin header” disposed most away from feed point at module 3).

Regarding claim 11, Baba discloses:
An electronic device, comprising a housing and a printed antenna disposed inside the housing (See Fig. 1 – dipole antenna 1, feeder line 2), and the printed antenna comprising: 
a substrate (See Fig. 1 – board 24); 
a feed point, disposed on the substrate (See Fig. 1 – feed point at the output of the high frequency module 3); 
a first radiator, printed on the substrate and connected to the feed point (See Fig. 1 – feeder line 2); and 
a first metallic pin header, penetrating through the first radiator and the substrate (See Fig. 1 – dipole antenna 1 connected to high frequency module 3 through the feeder line 2; [0062] – upper end of the feeder line (signal conductor) 2 is connected to the first radiation element 1a at a feeding point of the dipole antenna 1 and the lower end is connected to the high-frequency module 3); 
L. Thus, current distributions 8a and 8b of standing waves produced in both become zero at both ends of the first and second radiation elements 1a and 1b and become the maximum in lower end parts of the feeder line (signal conductor) 2 and the ground conductor (4a) corresponding thereto as shown in FIG. 3C).

Regarding claim 12, Baba teaches:
wherein the first metallic pin header is perpendicular to the substrate (See Fig. 1 – antenna 1 is depicted perpendicular to substrate 24).

Regarding claim 13, Baba teaches:
wherein the first metallic pin header is disposed at one end, most away from the feed point, of the first radiator (See Fig. 1 – depicting antenna 1 “pin header” disposed most away from feed point at module 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 6-7, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (Pub. No. US 2011/0122039 A1) hereafter referred to as Baba, and further in view of ATR (JP 2002 135036 A) hereafter referred to as ATR.

Regarding claim 6, Baba teaches:
An antenna with pin header (See Fig. 1 – dipole antenna 1, feeder line 2), comprising: 

    PNG
    media_image1.png
    634
    495
    media_image1.png
    Greyscale

a substrate (See Fig. 1 – board 24); 
a feed point, disposed on the substrate (See Fig. 1 – feed point at the output of the high frequency module 3); 
a first radiator, printed on the substrate and connected to the feed point (See Fig. 1 – feeder line 2); and 
a metallic pin header, penetrating through and the substrate and disposed at one side of the radiator, whereby the metallic pin header enhances the gain pattern, in a direction away from the metallic pin header, of the first radiator (See Fig. 1 – dipole antenna 1 connected to high frequency module 3 through the feeder line 2; [0062] – upper end of the feeder line (signal conductor) 2 is 
And, Baba does not teach:
a metallic pin header, penetrating through and the substrate and disposed at one side of the radiator, but not contacting the radiator,
However, ATR teaches:
a metallic pin header, penetrating through and the substrate and disposed at one side of the radiator, but not contacting the radiator (See ATR Fig. 1 and Fig. 3; [0007], [0027], [0028], [0029] – feeding antenna A0, non-feeding antenna elements A1 to A6, dielectric substrate 10).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna device such as the device taught in Baba to include a parasitic element embedded in the dielectric substrate such as the device taught by ATR.  Motivation to combine references stems from the desire to use known manufacturing techniques to create substrate antenna devices that enhance antenna performance and gain in a certain direction.

Regarding claim 7, Baba teaches:
wherein the metallic pin header is perpendicular to the substrate (See Fig. 1 – antenna 1 is depicted perpendicular to substrate 24).

Regarding claim 10, Baba teaches:
further comprising a second radiator, wherein the metallic pin header is disposed between the first radiator and the second radiator in order to enhance an isolation between the first radiator and the second radiator,
However, ATR teaches:
ATR Fig. 1 and Fig. 3; [0007], [0027], [0028], [0029] – feeding antenna A0, non-feeding antenna elements A1 to A6, dielectric substrate 10).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna device such as the device taught in Baba to include a parasitic element embedded in the dielectric substrate such as the device taught by ATR.  Motivation to combine references stems from the desire to use known manufacturing techniques to create substrate antenna devices that enhance antenna performance and enhance isolation between first and second radiator portions.

Regarding claim 16, Baba does not teach:
wherein the printed antenna further comprises a second metallic pin header penetrating through the substrate and disposed at one side of the first radiator, but not contacting the first radiator, whereby the second metallic pin header enhances a gain pattern, in a direction away from the second metallic pin header, of the first radiator,
However, ATR teaches:
wherein the printed antenna further comprises a second metallic pin header penetrating through the substrate and disposed at one side of the first radiator, but not contacting the first radiator, whereby the second metallic pin header enhances a gain pattern, in a direction away from the second metallic pin header, of the first radiator (See ATR Fig. 1 and Fig. 3; [0007], [0027], [0028], [0029] – feeding antenna A0, non-feeding antenna elements A1 to A6, dielectric substrate 10).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna device such as the device taught in Baba to include a ATR.  Motivation to combine references stems from the desire to use known manufacturing techniques to create substrate antenna devices that enhance antenna performance and gain in a certain direction.

Regarding claim 17, Baba does not teach:
wherein the printed antenna further comprises a second radiator disposed between the first radiator and the second radiator in order to enhance an isolation between the first radiator and the second radiator, and a gain pattern, in a direction away from the second metallic pin header, of the second radiator,
However, ATR teaches:
wherein the printed antenna further comprises a second radiator disposed between the first radiator and the second radiator in order to enhance an isolation between the first radiator and the second radiator, and a gain pattern, in a direction away from the second metallic pin header, of the second radiator (See ATR Fig. 1 and Fig. 3; [0007], [0027], [0028], [0029] – feeding antenna A0, non-feeding antenna elements A1 to A6, dielectric substrate 10).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna device such as the device taught in Baba to include a parasitic element embedded in the dielectric substrate such as the device taught by ATR.  Motivation to combine references stems from the desire to use known manufacturing techniques to create substrate antenna devices that enhance antenna performance and enhance isolation between first and second radiator portions.
Allowable Subject Matter
Claims 4-5, 8-9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845